Citation Nr: 0926726	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board notes that the Veteran also initiated appeal 
concerning the issue of service connection for a lumbar spine 
disability.  During the pendency of the appeal, the RO, in a 
February 2007 decision, granted service connection for 
degenerative joint disease of the lumbar spine.  This is a 
complete grant of the benefits as to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board is aware that the Veteran also expressed 
disagreement with the September 2006 rating decision denying 
service connection for a bilateral shoulder disorder as well 
as denying increased ratings for left ear hearing loss and 
diabetes mellitus.  The RO issued a Statement of the Case 
concerning these issues in February 2007.  However, in the 
Veteran's February 2007 Substantive Appeal he indicated that 
he wished to only perfect his appeal concerning the issue on 
an increased rating for the PTSD.  Therefore, the issues of 
service connection for a bilateral shoulder disorder as well 
as increased ratings for left ear hearing loss and diabetes 
mellitus are not before the Board for consideration.  See 
38 C.F.R. §§ 20.200, 20.202 (2008).


FINDING OF FACT

The Veteran's service-connected PTSD symptoms are shown to be 
mild in nature.  Occupational and social impairment with 
reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.  



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his service-connected PTSD.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim by way of an April 2006 letter.  The RO also 
notified the Veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2006 VCAA 
letter, the RO notified the Veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is aware that the April 2006 letter concerned the 
Veteran's initial service connection claim, not the increased 
ratings claim.  However, the current appeal arose upon the 
grant of service connection in September 2006.  The question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in February 2007.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.  Regardless, an August 2008 provided the Veteran 
the appropriate notice in full compliance with the 
requirements of Vazquez-Flores.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In the September 2006 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation effective April 7, 2006.  In February 2007, the RO 
increased the initial rating for the PTSD to 30 percent.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the PTSD remains on appeal.  See AB 
v. Brown, 6 Vet.App. 35, 39 (1993).

In January 2005 private treatment records the Veteran 
complained of mild memory issues.  He complained of some 
short term memory loss, especially when he was stressed.

In February 2006, the Veteran underwent an Agent Orange VA 
examination.  The Veteran was concerned with a series of 
symptoms that had manifested recently, significantly a more 
profound sleeplessness and a number of strange dreams that 
had disturbed his sleep.  The Veteran also described 
cognitive impairments that affected his ability to make 
"snap decisions."  Additionally, he exhibited some symptoms 
consistent with dissociative reaction.  

He reported a strange psychological-type reaction to 
morphine.  He had worked the past 35 years in personal 
protection; his last detail was from September to December 
2005.  He washed out of the training program with a new 
employee earlier in February 2006 and this development caused 
him concern.  On objective examination, he was diagnosed with 
likely stress reaction with anxiety components.

In a March 2006 VA record, the Veteran indicated his primary 
concern was for getting mental health treatment for 
depression anxiety and PTSD.  He denied any suicidal or 
homicidal ideation.  He had experienced combat during his 
period of service and his representative advised him to 
enroll in the VA clinic for treatment.

His noted past medical history included arthritis, 
depression, anxiety and PTSD.  He was allergic to Morphine 
which caused psychotic breaks.  He was single and currently 
unemployed.  He denied tobacco, alcohol or illegal drug use.  
He was scheduled for a mental health examination to be 
performed as soon as possible.

In his August 2006 VA examination, the Veteran described his 
general physical status as good; his only complaints were 
symptoms related to diabetes including "murky thinking, low 
energy, vision problems and shaking."  He had no history of 
psychiatric diagnosis or treatment.  A previous PTSD screen 
turned out to be positive and the examiner noted that was 
possibly the reason for the examination.  The Veteran had 
never been psychiatrically hospitalized, never participated 
in any type of counseling and never taken psychotropic 
medication.

He reported that he had been unemployed since December 2005.  
He reported that he worked for the State Department from July 
2002 to December 2005 "on the diplomatic protection team."  
He reportedly was stationed in Israel at the U.S. Consulate.  
Since being discharged, he had worked security and had spent 
much time abroad in his job functions.  He estimated that 
he'd spent 3 days a week over the past 30 years in some type 
of high stress situation.

The examiner noted that it was difficult to assess the 
Veteran's employment history and occupational functioning 
given the unusual nature of his work; however, by the 
Veteran's report he had no impairment in employment until 
December 2005.  He apparently had a consulting/training 
business where he instructed police officers in "close 
quarters combat."

The Veteran was single, had never been married and did not 
have any children.  For the past 30 years much of his time 
had been spent overseas but when stateside, he lived with his 
parents in New York.  He got along well with his parents and 
was more or less their caregiver given their advanced age.

He had some friends, mostly dating back to high school, but 
was more of a loner.  He did not belong to any clubs or 
organizations.  He appeared to be quite socially avoidant or 
isolated.

After Vietnam the Veteran reported that he partied hard for a 
few years but he quit drinking 35 years ago.  He did not do 
drugs, partly because he did not want anything interfering 
with his work in the security field.

The Veteran was cooperative throughout the evaluation process 
and rapport was easily established and maintained.  He was 
open and honest in his responses.  His speech was logical and 
focused at all times and there was no evidence of any type of 
cognitive impairment.

When asked to describe his typical mood, the Veteran 
responded, "I'm not depressed.  I'm 57 years old.  I was 
still in the field...the best days of my life were in Southeast 
Asia."  He reported until recently he was involved in 
security and as a result was in good top physical shape as 
well as mental condition because the job required it.  He 
described his temper as "mellow" and denied visual or 
auditory hallucinations.  He denied paranoia and brooding.  
He reportedly was obsessed with physical fitness.  He had 
never had panic or anxiety attacks and stated, "I don't get 
nervous."  He ate three meals per day as a part of his 
"physical conditioning."  He described himself as a light 
sleeper, claiming never to have had more than six hours of 
sleep since 1970.  He essentially described himself as 
hypervigilant.

His energy level was "fairly high because [he trains] so 
much."  He described himself as a solid citizen and rated 
his self-esteem as 9 out of 10.  His concentration was good 
whenever he needed it.  He denied feelings of hopelessness, 
helplessness, or worthlessness.  He denied ever being 
suicidal or homicidal, mainly because that would be 
"unprofessional."

In the Army he was initially assigned to 11 Bravo company and 
served in the infantry.  Six months after his first tour in 
Vietnam he transferred and served with the Rangers for the 
remainder of his tour of duty, which he extended twice.  His 
only regret about Vietnam was that he did not re-enlist and 
do more tours of duty.  He described himself as a foolish, 
naïve high school kid before service and after service he was 
a "crusty, hard-bitten combat veteran."  His service in 
Vietnam was the defining moment of his life.  The examiner 
specifically noted that the Veteran insisted that he had not 
been traumatized by the traumatic experiences he had in 
Vietnam and had essentially denied most if not all PTSD 
symptoms.

The Veteran was able to describe incidents in Vietnam with 
little emotion and seemed to revel in the excitement and 
danger.  He described himself as being more of an adrenalin 
junkie who thrived in combat.  He enjoyed watching war moves.  
He denied having nightmares about Vietnam.  He did report 
nightmares about going into a combat situation but questioned 
how you could call them nightmares if you didn't have bad 
feelings about it.  He reportedly loved combat.  He denied 
having flashbacks.  The only time that he showed any distress 
was at the end of the examination when he stated that he 
missed his Ranger buds everyday.  Those guys that didn't get 
killed in Vietnam; they've all died of a heart attack or 
cancer or something."  

He denied losing interest in activities that were previously 
enjoyable; on the contrary, he picked up a new hobby, 
athletic training.  He was less sociable.  His hobbies 
included training and watching movies.  In the future he 
wanted to focus on his training business (training police 
offers in close quarter battle).  He did not have anything 
negative to say about his military service.  Additionally, he 
did not report any specific post service military stressors.

The examiner concluded the Veteran did indeed appear to meet 
the criteria for diagnosis of PTSD, although the Veteran 
denied the symptoms and denied being impaired by his military 
experience.  However, it appeared that his experiences in 
Vietnam did impair his social functioning as he was never 
married and was very much socially isolated.  The examiner 
concluded that the Veteran was moderately impaired in his 
social functioning.  The Veteran denied any occupational 
impairment and the examiner found there was no apparent or 
obvious evidence of occupational impairment.  In this regard, 
the Veteran reported being gainfully employed in his field of 
choice until recently.  The examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 75 which 
represented slight impairment of functioning.

In March 2007, the Veteran refused a referral to the mental 
health clinic.  He felt he was doing adequately well.  An 
April 2008 screen was negative for depression and the Veteran 
declined a referral to the mental health clinic.  In 
September 2008, the Veteran denied any mental health issues 
and again refused referral to the mental health clinic.

After a full review of the record, including the medical 
evidence and statements submitted by the Veteran, the Board 
finds that the evidence does not support the assignment of a 
rating higher than the currently assigned 30 percent 
evaluation in this case.  In this regard, the Board first 
notes that the Veteran has been assigned a GAF score of 75 in 
the noted VA examination.  In this regard, GAF scores that 
range from 71 to 80 are assigned for PTSD with symptoms, that 
if present are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational or school functioning.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2008).  
Although the Veteran's GAF score is not dispositive, it must 
certainly be considered in the evaluation of the service-
connected PTSD.   

Further, in the noted VA examination, the examiner, based on 
review of the records and examination findings, concluded 
that the Veteran's PTSD had moderate impairment on social 
functioning and no impairment on occupational functioning for 
a total slight impairment on overall functioning.  The VA 
examiner is certainly competent to make a medical 
determination as to degree of severity of the PTSD 
disability.  Further, the Board must rely solely on the 
medical evidence of record in reaching its decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  In this 
regard, the evidence of record demonstrates that the PTSD is 
shown to be mild in nature.  The evidence reflects that the 
Veteran has a good relationship with his parents and 
maintains relationships with old high school friends.

Occupational and social impairment with reduced reliability 
and productivity and difficulty establishing and maintaining 
effective work and social relationships is not demonstrated.  
There is no evidence of symptoms such a stereotyped speech, 
panic attacks, difficulty understanding complex commands, 
impairment of memory, impairment in judgment, impairment in 
abstract thinking and disturbances of motivation and mood 
that would support a 50 percent evaluation.  The Board notes 
that the Veteran has demonstrated some mild memory issues 
manifested by minimal short-term memory loss; however, mild 
memory loss is a symptom contemplated by the already assigned 
30 percent evaluation.  Additionally, the Veteran has 
consistently refused treatment for any current mental health 
issues or symptoms.  Therefore, a higher rating is not 
warranted and the Veteran's claim for increase must be 
denied.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  While he 
has indicated that he is currently unemployed, that appears 
to be a function of multiple disabilities and advancing age.  
There is nothing in the record suggesting that the level of 
his PTSD is such that it would markedly interfere or preclude 
employment.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 30 percent for the 
service-connected PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


